Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claim 18 shows “13” deleted (cross-out), however “13” was deleted in the claim set 1/11/21 (three claim sets prior to the latest claim set).
Response to Arguments
The Examiner’s response to the Declaration of Col. John Sanders, dated 9/14/22, is attached to this office action.  The Examiner’s responses are interspersed after each of Col. Sander’s statements.
Applicant argues “1. (In response to par. 15a) That a person of ordinary skill in the art would recognize that the specification discloses that the combination of features defined in separate units could be integrated into a single unit. The specification specifically contemplates simplistic derivations” (Applicant’s remarks of 9/14/22, p. 7).  If the Applicant provides the Examiner with  where the support is for what is being claimed, this might resolve this issue.  However, despite multiple requests by the Examiner, Applicant has not provided this support.
Applicant argues “2. (In response to par. 15b) That a person of ordinary skill in the art would recognize that the specification discloses the capacity of an impediment to block more than one aperture at a time” (Applicant’s remarks of 9/14/22, p. 7).  The real issue is not whether an impediment can block more than one aperture at a time, but whether the actuator assembly can actuate two impediments that are either disposed remote from each other (i.e., impediments in airpaths 4120 and 4125) or different kinds of impediments (i.e., valve 2800 and 3414) depending on how the disclosure supports the claim limitation. 
Applicant argues “3. (In response to par. 15b1) That a person of ordinary skill in the art would recognize that the specification supports the ongoing sampling that would occur with the combination of a 'controller,' an impediment, and a cooling unit ” (Applicant’s remarks of 9/14/22, p. 7).   The question the Examiner is raising is whether the temperature sensors are being sampled (or polled) or whether the temperature sensors are providing an output which the server rack logic unit is reading. 
Applicant argues “4. (In response to par. 15c) That a person of ordinary skill in the art would recognize that the specification discloses the inclusion of white list and black lists, which pursuant to the expert's recommendations, Applicant has changed to 'Approved Conditions.'” (Applicant’s remarks of 9/14/22, p. 7).  Where is a list of any sort (white list or approved-conditions list) disclosed.  The specifics of the control system that operates the disclosed inventions has not been disclosed.  Only certain elements such as a thermometer or a thermal sensors, a controller within the cartridge, a processor associated with a server rack, and a remote computer, but fails to disclose the specific control operation of these elements.  
Applicant argues “5. (In response to par. 15d) That a person of ordinary skill in the art would recognize that the specification discloses the existence of an impediment that includes only two positions, being its two most crucial positions” (Applicant’s remarks of 9/14/22, p. 7).  The Examiner recognizes that there are “open” and “closed” positions.  However, the disclose in pertaining figs. 30B, 31, 37, and 39 specifically references a position other than the “open” and “closed” positions.  Based upon the disclosure, Applicant has no basis limiting in limiting operation of the actuator assembly to only the open and closed positions.
Even though Applicant has included the attributes of claim 14 into claim 13 (Applicant’s remarks of 9/14/22, p. 8), Applicant has not canceled claim 14.
“Applicant has corrected the priority request” (Applicant’s remarks of 9/14/22, p. 8).  The Examiner see no evidence that a petition to correct the benefit claim has been filed in the instant application.  The Examiner see that a fee associated with a petition of this purpose has been paid on 10/12/21.  


Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/14/22 in the instant application (with app. no. 16/840,313 in header) and substitute specification filed 9/14/22 have been reviewed.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.  Upon request, the Examiner can provide an example of a comprehensive claim support chart to show where support for all elements and their structural relationships claimed.
Specifically, can applicant provide the support for “an outgoing airflow channel” (claim 1), “an incoming airflow channel” (claim 1), “a first body impediment” (claim 1), “a second body impediment” (claim 1), “an actuator assembly” (claim 1), “a server rack logic unit” (claims 1, 3, 4, 13, 15, and 16), “a physical toggle” (claims 2, 13, and 14), “a thermal indicator” (claim 3), a “first airflow channel” (claims 7 and 11), a “second airflow channel” (claims 7 and 11), “a first opening” (claim 13), “a second opening” (claim 13) and “a physical linkage” (claim 13).  Can Applicant provide to the Examiner either by citing elements or pictorially as to how each of these claimed elements is supported by the disclosure of the instant application.  If the Applicant provides the mapping for these claimed elements, the Examiner can understand whether the claim language is supported by the originally filed application.
Claim Support Requests
Claim 1 requires “at least one cartridge body” which is understood to be supported by a body of cartridge 2166; “an outgoing airflow channel” which is understood to be supported by element 4125 (downstream of computer 305) which spans through the girth of the body of cartridge 2166.  The “incoming airflow channel” appears to be one of two possible things: (i) element 4120 (upstream of computer 305); the “outgoing airflow channel” is in a first one of the at least one cartridge body and “an incoming airflow channel” is in a second one of the at least one cartridge body, and (ii) “incoming airflow channel” is supported by tubular passage 3413.  Can Applicant clarify the support for the “incoming airflow channel”, which allow both the incoming airflow channel and the outgoing airflow channel to be in a body of a single cartridge?
Correspondingly, “a first body impediment” is supported by in first case (i) above, by element 2800 in the first one (upstream of computer 305) of the at least one cartridge body, or second case (ii) above by valve 3414.  The “second body impediment” is supported by an element 2800 in a cartridge 2166 downstream of the computer 305.
Claim 1 requires “an actuator assembly adapted to dislocate said first and second body impediments” and claim 6 requires “said actuator assembly to reposition said first body and second impediments.”  There appears to be nothing disclosed in the original filed priority document that discloses an actuator assembly to dislocate both the first and second body impediments.  There appears to be separate actuators for each of the first and second body impediments, but the claim requires “an actuator assembly” which implies that the “actuator assembly” is actuating both the first and second body impediments.
Claim 2 requires “a physical toggle externally position in said at least one cartridge body.”  Member 4345 illustrate in fig. 43 shows “a physical toggle externally position in said at least one cartridge body.”  However, there is no actuator assembly that is disclosed associated with member 4345. The specification states “a flat blocking member 4330 is provided within the cartridge 2166 which can be controlled by engagement of member 4345 to laterally slide the member to block the passages and thereby impede the flow of air through the cartridge.”  The flat block member 4330 is a body impediment, but the body impediment appears to be directly connected to member 4345.  What element supports the claimed “physical linkage” so that ”said actuator assembly is in physical linkage with a physical toggle”?  
Claim 3 requires  “a thermal indicator.”  The term “indicator” is defined as “a gauge or a meter of a specific kind,” which the specific kind is referring to “thermal.”  Is the support for  “thermal indicator” be “thermometer” (page 2, lines 9 and 14) and/or “sensor” (page 12, lines 7-12 and page 13, line 4)?  A sensor does not have the capability of displaying, which the term “indicator” seems to be referring to (i.e., displaying a result).   
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/785,565 (filed 2/8/20), 16/577,886 (filed 9/20/19), 15/792,663 (filed 10/24/17), 15/144,788 (filed 5/2/16) and 62,158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
A grantable petition must be filed to enter the benefit claim the Applicant requests.  Even though the filing receipt dated 12/1/20 lists the desired benefit claim, the benefit claim requested in the Application Data Sheet dated 11/23/20 was not filed within the required 4/16 month time periods required by 37 CFR 1.78.  For a complete discussion, see the Examiner Answer in related app. no. 16/785,567, dated 7/30/21.  It is noted that the petition decision dated 1/10/22 dismissed the petition dated 10/11/21 for correcting the benefit claim in app. no. 16/785,565.  App. No. 16/785,565 is one of the applications in the chain of prior applications that benefit for the instant application is claimed therethrough.   
The Fee associated with instant application show a petition fee of $1050.00 was paid on 10/12/21, but there has been no petition filed for delay submission of a priority or benefit claim.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 13, lines 2-3 requires “at least one cartridge body, adapted to support an external computer shell casing.”  How is the “at least one cartridge body” adapted to support an external shell casing, when the at least a rail 307 and not a cartridge 2166 is used to support a computer 305?
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an incoming airflow channel” (claim 1, l. 4), “a first body impediment” (claim 1, ll. 4-5), “a physical toggle [externally positioned on said at least one cartridge body]” (claim 2, l. 2), “first airflow channel” (claim 7, l. 2 and claim 11, 11, l. 3), “second airflow channel” (claim 7, l. 3 and claim 11, l. 3) and “a thermal indicator” (claim 3, l. 1, claim 15, l. 1 and claim 18, ll. 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	Page 16, line 5, “conform” should be “conform to”;  and
b.	 the Substitute Specification should be a clean copy and not have any mark-up, “controlled” at p. 11, l. 24 is underlined and “.
Appropriate correction is required.
Claim Objections
Claims 12-20 are objected to because of the following informalities:  
a.	Claim 12, line 2, “first impediment” should be “first body impediment”, if “first impediment” has antecedence in “a first body impediment” of claim 1, lines 4-5;
b.	Claim 12, line 2, “second impediment” should be “second body impediment”, if “second impediment” has antecedence in “a first body impediment” of claim 1, lines 5-6; and
c.	Claim 13, line 4, “said body girth” should be “said cartridge body girth”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 1, lines 4-5 requires “a first body impediment adapted to selectively obstruct said incoming airflow channel.”  The Examiner requested above that Applicant specify what element supports the claimed feature of the “first body impediment” and the “incoming airflow channel,” and therefore discloses what is the support for the actuator assembly adapted to dislocate said first body impediment of line 6?  Depending upon what the support is, there may be no support for a single cartridge body having an outgoing airflow channel and an incoming airflow channel.”  Because “at least one cartridge body” is claimed, which is understood by the Examiner that there can actually be two cartridges bodies, is the support that a first one of these cartridge bodies has an incoming airflow channel and a second one of these cartridge bodies has an outgoing channel?  If this the case, then “one” of the at least one cartridge body does not have the feature of an incoming airflow channel and an outgoing airflow channel;
b.	Claim 1, lines 6-7 requires “an actuator assembly adapted to dislocate said first and second body impediments.”  Nowhere in the originally filed priority document is there any teachings of an actuator assembly operating two different body impediments, one to selectively obstruct the incoming airflow channel and another to selectively obstruct the outgoing airflow channel;
b.	Claim 1, line 8; and Claim 13, line 6 require “a server rack logic unit adapted to sample environmental temperatures.”  The specification (dated 9/14/22 in the instant application) at page 2, lines 16-17 discloses “a central controller receives signals from a plurality of server racks” and page 13, lines 4-5 discloses “a temperature control sensor in communication with the central controller can send a signal indicative of temperature.”  The Examiner understands the term “sample” as “to take a sample or samples of.”  The originally filed priority document only discloses the server rack logic system receiving an environmental temperature, not that the server rack logic system takes any action to request or poll temperature sensor(s) for environmental temperature that is now being claimed.  Applicant cites that the specification as if there system rack logic unit disclosed can sample environmental temperatures.  What is disclosed is a system rack that has the capability of receiving an environmental temperature, and not requesting environmental temperature (see Applicant’s remarks of 1/11/21, p. 9); 
c.	Claim 2, lines 1-2 requires “said actuator assembly is in physical linkage with a physical toggle externally position in said at least one cartridge body.”  Member 4345 illustrated in fig. 43 shows “a physical toggle externally position in said at least one cartridge body.”  However, there is no actuator assembly associated with member 4345. The specification states “a flat blocking member 4330 is provided within the cartridge 2166 which can be controlled by engagement of member 4345 to laterally slide the member to block the passages and thereby impede the flow of air through the cartridge” (p. 14, ll. 17-19).  The flat block member 4330 is a body impediment, but the body impediment appears to be directly connected to member 4345 without any actuator assembly.  Therefore the originally filed priority fails to disclose “said actuator assembly is in physical linkage with a physical toggle”;  
d.	Claim 5, lines 1-2; and Claim 17, lines 1-2 require “a temperature range approved-conditions list.”  Nowhere the originally filed priority application is there any disclosure of “a temperature range approved-conditions list.”  While “approved-conditions list” can be referred to as previously claimed “white list,” the remarks relevant to “white list” are relevant to “approved-conditions list."  Applicant argues that “Temperature Range White List. White List is technology vernacular for an approved set of conditions. The specification discusses approved and undesirable temperature circumstances, including in the most serious of instances, a fire” (Applicant’s remarks of 1/11/21).  This element is now called “a temperature range approved-conditions list” which implies first that there is “a list of approved or favored items” and second that the list includes a range of temperatures.  Neither “a list of approved-conditions list” or a “temperature range” is disclosed in the originally filed priority document; 
e.	Claim 7, line 2; Claim 10, line 2; and Claim 19, line 2 require “solely two positions: open and closed.”  Nowhere the originally filed priority document is there any disclosure of the actuator assembly having solely two positions.  Can Applicant can provide where in their disclosure  where “solely two positions: open and closed” is taught?  Further is there not an intermediate position between the open and closed positions as the body impediments is moved between the open and closed positions? Applicant argues that “[t]here is no basis for a demand that a patent application disclose all permutations of variables, and considerable support for the opposite proposition” (Applicant’s remarks of 1/11/21, p. 10).  This a continuation of a chain of four non-provisional application that in turn claim benefit of a provisional application dating back nearly five years before the instant application was filed. The only way the Examiner knows what the Applicant had in their possession is based upon what is disclosed in the original priority document.  Applicant cannot at this point try to obtain patent coverage for that which is not clearly shown was in their possession when the in the original priority document filed; and
f.	Claim 12, lines 1-2 requires “said actuator assembly includes as independently actuatable first [body] impediment and second [body] impediment.”  The originally filed priority document fails to disclose any independent operation of the first and second body impediments; and 
g.	Claims 13, line 10 requires “a physical toggle includes a linkage with said actuator assembly” and Claim 14, line 2 requires “a physical toggle in physical linkage with said actuator assembly.”  Member 4345 illustrated in fig. 43 shows “a physical toggle.”  However, there is no actuator assembly associated with member 4345. The specification states “a flat blocking member 4330 is provided within the cartridge 2166 which can be controlled by engagement of member 4345 to laterally slide the member to block the passages and thereby impede the flow of air through the cartridge” (p. 14, ll. 17-19).  The flat block member 4330 is a body impediment, but the body impediment appears to be directly connected to member 4345 without any actuator assembly.  Therefore the originally filed priority fails to disclose “a physical toggle includes a linkage with said actuator assembly” and “a physical toggle in physical linkage with said actuator assembly.”  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 7, line 2 requires “a first airflow channel.”  Is the “first airflow channel” a separate claimed element or should the “first airflow channel” be either of the “outgoing airflow channel” (claim 1, line 3) or the “incoming airflow channel” (claim 1, line 4) ;
b.	Claim 7, lines 2-3 requires “a second airflow channel.”  Is the “second airflow channel” a separate claimed element or should the “second airflow channel” be either of the “outgoing airflow channel” (claim 1, line 3) or the “incoming airflow channel” (claim 1, line 4) 
c.	Claim 11, lines 2-3, “said first airflow channel” lacks antecedent basis.  Did Applicant intend “said outgoing airflow channel”?
d.	Claim 11, line 3, “said second airflow channel” lacks antecedent basis.  Did Applicant intend “said incoming airflow channel”?
e.	Claim 12, line 2 requires “first impediment.”  Is this “first impediment” the same or different from “a first body impediment” of claim 1, lines 4-5? and
f.	Claim 12, line 2 requires “second impediment.”  Is this “second impediment” the same or different from “a second body impediment” of claim 1, lines 5-6? 
g.	Claim 13, lines 2-3 requires “bearing internal computing components.”  Does the “at least one cartridge body” or the “external computer shell casing” bear the “internal computing components?
h.	Claim 13, line 3 requires “of no more than one computer.”  Does this limitation relate to “at least one cartridge body” or to “external computer shell casing”?
i.	Claim 14, line 2 requires “a physical toggle.” Is this “physical toggle” the same or different from “a physical toggle” of claim 13, line 10? and
j.	Claim 14, line 2 requires “physical linkage.” Is this “physical linkage” the same or different from “a physical linkage” of claim 13, line 10?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In case “a physical toggle in physical linkage with said actuator” of claim 14 is in fact the same as “a physical toggle in physical linkage with said actuator” of claim 13, then this limitation of claim 14 is not further limiting claim 13.  Applicant in their remarks of 9/14/22 states “Applicant hereby amends claim 13 to include the attributes of the allowed claim 14” (p. 8) which leads the Examiner to believe these limitations are the same.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,832,912).
Klein has the same disclosure as the instant case; and therefore, Klein should disclose the same subject matter as being claimed in the instant application.  Since the benefit claim is improperly claimed, priority to App. No. 15/144,788 is being denied.  All the claims are being rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,832,912, and this is more than 1 year before the filing of the instant application.  A petition requesting the desired benefit claim under 37 CFR 1.78 (c) and (e) has not filed in the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  9/21/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835